Title: To Benjamin Franklin from Francis Coffyn, 18 September 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkirk Sepber. 18th. 1779
I duly received your Excellencys much respected favour of 8 inst, in answer to which I have the honnour to inform your Excellency that on a farther inquiry about the condemnation of the prizes brought into the ports of this kingdom by the American ships of war & privateers, I found that there has been a regulation made by the french Court, & publish’d on the 27 Sepber 1778, it consists of 15. articles concerning the formalities to be observed respecting the prizes carried into the ports of the united States by the french ships of war & those brought into the ports of this kingdom by the Americans, a Copy of which regulation, I take the liberty to inclose. By the 11th. article your Excellency will observe that the same formalities are prescribed to the masters of the American prizes, as those mention’d in the 42d article of another regulation of the 24th June 1778. concerning the captures made by the french privateers, and that the officers of the Admiralty in the port where the prizes arrive, are order’d to instruct the process, and to send the Copys with the original papers to the Deputees of the united States at Paris.
As your Excellency is pleased to mention that you do not find that you have any authority to try any causes of the kind, I am apt to think that the condemnation is refer’d to the Judgement of the Courts Establish’d for that purpose in America, and that your Excellency is to forward to such Courts the papers which the officers of the Admiralty are directed to send to your Excellency. But as the sending of these papers to America, would naturaly be attended with delays, it Seems that the Legislator of this law, in order to avoid the prejudices which a long lapse of time might occasion, before the condemnation is received, has permitted the Sale by the 10th & 12th. articles. The officers of the Admiralty at Morlaix refusing to sell the prizes of the black prince before the condemnation is produced, makes me think that they are not acquainted with the said regulations, I therefor advised the owners of said privateer to send a Copy of it to their Correspondent at Morlaix, and in consequence present a petition to that Court to demand the Sale and if they still persist in their refusal, I will inform your Excellency of it, and I dont doubt but on applying to the Minister of the marine Department, he will immediately give orders to the said officers to conform to the said regulations. I am Sorry that I have been under the necessity to trouble your Excellency on this matter, but Justice as well as the frequent applications made to me by the owners of said privateer, has embolden’d me to transmit their representations to your Excellency. In order to avoid the same trouble & difficulties in future, I advised them to take french Commissions for the black prince & princess, but they objected that it was not practicable for the following reasons. The french privateers are only allowed to have one third part of the crew foreigners, and the above two vessells are intended to be navigated by American & Irish Seamen only; the black prince is now recruiting on the coast of Ireland as many hands as will be necessary to man the princess, they speaking the same language, they may Easely pass for americans in case they should be taken and thereby avoid the punishment they would be Exposed to suffer, if they were taken with a french Commission; and I may venture to add, that if they could not obtain one from Congress, for the black princess which is now fitting out here, they would prefer to go back to Ireland notwithstanding the danger of being impress’d and sent on board an English man of war. Besides their conditions on board the American ships are more advantageous as they share one half of the prizes, whilst they have but one third in those taken by the french Ships, more over they shew the greatest reluctance to serve on board the latter, the difference of the language & customs are obstacles they can not get over.
On the other hand the successes of the black prince and the interruption he causes to the English navigation in the Irish Channell where in the course of three months he has taken upwards of thirty vessells, which has not been paralell’d by any other before, shews the advantage the publick may reap from these armements, they deprive the Ennemy of a number of resolute fellows, who instead of being usefull, to them, turn their arms against them, and I dont doubt if they meet encouragement here, they will be followed by a great many of their Countrymen; an other object which merits some consideration, is that if the above two privateers can cruize together, they will be able to bring a number of prisonners which will serve to Exchange against the Americans now labouring under a desagreable captivity in England.
I submit all these considerations to your Excellency, they are not dictated by any personnal advantage as I have not the value of a shilling interest in these privateers, the only object I aim at, is the publick good, and I leave to your Excellencys wisdom to decide wether there is, or is no inconveniency to comply with the request of the owners of said privateers; they have all along flatter’d themselves that they would obtain a Commission for the black princess, and I Supose it was in that Expectation that they have run themselves into an Expence of about 100,000 livers for her outfitts which they would be exposed to lose if it is not granted.
I hope your Excellency has received my letter of the 9th inst. covering a memoir of the farmers general, and another in answer to the same from the Chambre de Commerce. For a farther proof that the pretentions of the farmers are ill grounded, I take the liberty to inclose the Copys of Sundry arrests, which are the basis of the priviledges the town of Dunkirk enjoy’d as a free port since the year 1662.
I have the honour to remain with due respect your Excellencys Most obedient & most devoted humble Servant
Frans. Coffyn

P.S. As the black prince is Expected to arrive here soon, and probably will bring some prisoners, I request your Excellency would mention wether I am to provide for their maintainance, in that case how much they are to be allow’d per day. The french Gouvernment allows the English prisoners 14 s. per day, which I think is sufficient.

 
Notation: Mr. Coffin Sept. 9. 1779
